DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 15/838,807 filed on August 25, 2020. Claims 1-4, 7-11, and 14-18 are pending with this application. Claims 5, 6, 12, 13, 19 and 20 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a computer-implemented method, the method comprising: determining a plurality of user-experience ratings relating to a user's previous use of a plurality of functions of a plurality of application programs, wherein the plurality of functions include a performance of an application program, a navigation of the application programs and a menu option of the application program; determining a previous best user-experience rating for each function of the plurality of functions, wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function; determining at least one application program to recommend to the user, wherein the recommended at least one application program is configured to perform a function based at least in part on determining that the at least one application program will offer a similar user experience for the 
The limitations directed towards determining a plurality of user-experience ratings relating to a user's previous use of a plurality of functions of a plurality of application programs, wherein the plurality of functions include a performance of an application program, a navigation of the application programs and a menu option of the application program; determining a previous best user-experience rating for each function of the plurality of functions, wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function; determining at least one application program to recommend to the user, wherein the recommended at least one application program is configured to perform a function based at least in part on determining that the at least one application program will offer a similar user experience for the function compared to the user experience corresponding to the previous best user-experience rating for the function, a determination that a cost of installation is below a threshold cost, and wherein the determining that the at least one application program will offer a similar user experience comprises comparing the previous best user-experience rating for each function to a personalized rating for each function of the at least one application program, wherein the personalized rating for each function is calculated based on comparing global ratings for each function of the at least 
For example, but for the limitations stating “a computer-implemented method” and “automatically installing the determined at least one application program on a device of the user”, the mention of “determining” and “recommending”,  in the context of this claim, encompasses a user mentally determining user experience ratings for functions of a program, making a determination of previous best experience ratings for functions where user interacted with the application in the past,  based on the current experiences and previous experiences, a user can mentally determine which application programs to recommend, and determine a cost of an installation is below a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites a computer-implemented method and automatically installing the determined at least one application program on a device of the user. A computer-implemented method and automatically installing the determined at least one application program on a device of the user merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element, a computer-implemented method does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Automatically installing the determined at least one application program on a device of the user is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Mere instructions to apply additional elements using generic computer components cannot provide an inventive concept. To further elaborate, the additional limitations computer-implemented method and automatically installing the determined at least one application program on a device of the user does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to claim 8, the claim recites a computer system comprising: a memory; and a processor system communicatively coupled to the memory; the processor system configured to perform a method comprising: determining a plurality of user-experience ratings relating to a user's previous use of a plurality of functions of a plurality of application programs, wherein the plurality of functions include a performance of an application program, a navigation of the application programs and a menu option of the application program; determining a previous best user-experience rating for each function of the plurality of functions, wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function; determining at least one application program to recommend to the user, wherein the recommended at least one application program is configured to perform a function based at least in 
The limitations directed towards determining a plurality of user-experience ratings relating to a user's previous use of a plurality of functions of a plurality of application programs, wherein the plurality of functions include a performance of an application program, a navigation of the application programs and a menu option of the application program; determining a previous best user-experience rating for each function of the plurality of functions, wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function; determining at least one application program to recommend to the user, wherein the recommended at least one application program is configured to perform a function based at least in part on determining that the at least one application program will offer a similar user experience for the function compared to the user experience corresponding to the previous best user-experience rating for the function; and determining that the at least one application program will offer a similar user experience comprises comparing the previous best user-experience rating for each function to a personalized rating for each function of the at least one application program, wherein the personalized rating for each function is calculated based on comparing global ratings for each function 
For example, but for the limitations stating “a computer system comprising: a memory; and a processor system communicatively coupled to the memory; the processor system configured to perform a method” and “automatically installing the determined at least one application program on a device of the user”, the mention of “determining” and “recommending”,  in the context of this claim, encompasses a user mentally determining user experience ratings for functions of a program, making a determination of previous best experience ratings for functions where user interacted with the application in the past,  based on the current experiences and previous experiences, a user can mentally determine which application programs to recommend, and determine a cost of an installation is below a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 8 recites a computer system comprising: a memory; and a processor system communicatively coupled to the memory; the processor system configured to perform a method and automatically installing the determined at least one application program on a device of the user. A computer system comprising: a memory; and a processor system communicatively coupled to the 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element, a computer system comprising: a memory; and a processor system communicatively coupled to the memory; the processor system configured to perform a method recited at high levels of generality to apply the exception using generic computer components. Automatically installing the determined at least one application program on a device of the user is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a computer system comprising: a memory; and a processor system communicatively coupled to the memory; the processor system configured to perform a method and automatically installing the determined at least one application program on a device of the user does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 8 is not patent eligible.
With respect to claim 15, the claim recites a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system to cause the processor system to: determine a plurality of user-experience ratings relating to a user's previous use of a plurality of functions of a plurality of application 
The limitations directed towards determine a plurality of user-experience ratings relating to a user's previous use of a plurality of functions of a plurality of application programs, wherein the plurality of functions include a performance of an application program, a navigation of the application programs and a menu option of the application program; determining a previous best user-experience rating for each function of the plurality of functions, wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function; determining at least one application program to recommend to the user, 
For example, but for the limitations stating “a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system” and “automatically installing the determined at least one application program on a device of the user”, the mention of “determining” and “recommending”,  in the context of this claim, encompasses a user mentally determining user experience ratings for functions of a program, making a determination of previous best experience ratings for functions where user interacted with the application in the past,  based on the current experiences and previous experiences, 
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 15 recites a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system and automatically installing the determined at least one application program on a device of the user. A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system and automatically installing the determined at least one application program on a device of the user merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea and is recited at a high level of generality. This element does not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element, a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system is recited at high levels of generality to apply the exception using generic computer components. Automatically installing the determined at least one application program on a device of the user is interpreted to be well understood, routine and conventional activity (Storing and 
With respects to claims 2, 9, and 16, the limitations are directed towards determining a type of application that the user is searching for, wherein the recommending comprises recommending at least one application program that is of the type of application that the user is searching for. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine a type of application that the user is searching for, wherein the recommending comprises recommending at least one application program that is of the type of application that the user is searching for. Claims 2, 9, and 16, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 3, 10, and 17, the limitations are directed towards the plurality of user- experience ratings comprises at least one of facial feedback, voice feedback, and textual feedback. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine the plurality of user- experience ratings comprises at least one of facial feedback, voice feedback, and textual feedback. Therefore, claims 3, 10, and 17, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 4, 11, and 18, the limitations are directed towards determining the at least one application program to recommend to the user comprises determining at least one application 
With respects to claims 7 and 14, the limitations are directed towards capturing user-experience feedback relating to the user's use of the function across the plurality of application programs. These additional limitations are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). Therefore, claims 7 and 14, do not recite additional limitations which tie the abstract idea into a practical application and does not amount to significantly more than the identified judicial exception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.E./               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169